Citation Nr: 1524462	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-09 495	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for psoriasis.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to May 21, 2012.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The appellant served on active duty from June 1986 to August 1986 and from May 1987 to October 1991.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied a rating in excess of 10 percent for psoriasis and service connection for PTSD.  The appellant perfected an appeal via his submission of a timely VA Form 9 in March 2010.  

Before the appeal was certified to the Board, in a February 2012 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective February 27, 2009.  The grant of service connection for PTSD constitutes a full award of the benefit sought on appeal with respect to that claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

In May 2012, the appellant disagreed with the initial 50 percent rating assigned for his service-connected PTSD.  Thereafter, in a December 2012 rating decision, the RO increased the rating for the appellant's service-connected PTSD with depression to 100 percent, effective May 21, 2012.  

In an April 2015 letter, VA advised the appellant that the Board hearing he had requested in connection with his appeal had been scheduled for June 2015.  

In May 2015, the appellant contacted VA and indicated that he wished to cancel his Board hearing.  He further indicated that, as he was currently in receipt of a 100 percent disability rating for PTSD and a 10 percent disability rating for psoriasis, he would like to discontinue his appeal.  See VA Form 27-0820, Report of General Information, dated May 18, 2015.  Under these circumstances, the issues on appeal above are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the appeal with respect to these issues has been dismissed below.



FINDING OF FACT

On May 18, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.



ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


